

Exhibit 10.2


CONFIDENTIAL INFORMATION (IDENTIFIED BY * ) HAS BEEN OMITTED BASED UPON A
REQUEST
FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 OF THE
SECURITIES EXCHANGE ACT OF 1934 AND HAS BEEN SEPARATELY FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION


February 25, 2008
 
Dale Tolbert
VP Sales and Marketing
2000 Hills Ave N. W.
Atlanta, GA 30318


Dear Dale:


As discussed and agreed, Cagle’s Inc. will supply to the El Pollo Loco system up
to * pounds annually of whole bird chicken, EPL Specification *. Pricing will be
* per pound FOB Collinsville, AL; * per pound delivered to MBM, Rancho
Cucamonga, CA and * per pound delivered MBM, Pleasanton, CA.


Additionally, contingent on becoming an approved supplier for El Pollo Loco
saddle cuts, EPL Specification *, Cagle’s, Inc. will be awarded up to * pounds
for the El Pollo Loco system. Pricing will be * per pound FOB Collinsville, AL;
* per pound delivered MBM Rancho Cucamonga, CA and * per pound delivered MBM,
Pleasanton, CA.


As part of this Purchase Agreement, Supplier warrants that the prices for the
items identified herein are not higher than those currently extended to any
other customer for the same or like items in equal or less quantities. If
Supplier reduces its price for such items to any other customer during the term
of this Purchase Agreement, Supplier agrees to correspondingly reduce the price
quoted herein.


El Pollo Loco’s decision to enter into this Purchase Agreement is independent of
any support your firm may or may not choose to provide to the El Pollo Loco
system.


This Purchase Agreement is subject to and incorporates the General Terms and
Conditions of Supply (“T/C”) executed by the parties hereto and currently on
file with El Pollo Loco, Inc. The Purchase Agreement and the T/C collectively
constitute the entire agreement between the parties and supersede all prior or
contemporaneous oral or written agreements.


Terms: Net 10 Days.
Pricing contract period 03/01/08 through 2/28/09


Please sign and return both copies of this letter. After I have received the
signed copy, I will sign and return a copy for your files. Signing this letter
acknowledges acceptance of the terms and conditions as presented above.


Dale, thank you for your help and support on this matter and please contact me
with any questions.


/s/ Dale Tolbert
 
/s/ Joe Stein
 
Dale Tolbert
 
Joe Stein
 
Cagle’s Inc.
 
El Pollo Loco, Inc.
 



cc: Jennifer Benus, Yvette Johnson/MBM
 

--------------------------------------------------------------------------------


 
Exhibit 10.2
 
El Pollo Loco


GENERAL TERMS AND CONDITIONS OF SUPPLY


THESE GENERAL TERMS AND CONDITIONS shall govern the supply of approved products
(herein referred to, whether singularly or collectively as the “Products”) to
the El Pollo Loco, Inc. (“EPL”) System of company-owned and franchisee-owned EPL
Restaurants (the “EPL System”) and shall constitute the agreement between EPL
and those parties, which have been approved as suppliers (each such approved
supplier is referred to herein as “Supplier”) to the EPL System.


In consideration of the designation by EPL as an approved Supplier and intending
to be legally bound, Supplier, through the act of supplying the Products to and
for use within the EPL System, agrees to the following:



 
1.
Approval – The approval by EPL of a Supplier to the EPL system (the “Approval”)
shall be confirmed in a written approval letter (the “Approval Letter”) signed
by EPL’s authorized representative, Director of Supply Chain Management, Stephen
E. Lash, or other successor employee with an equivalent function. The Approval
Letter shall identify a) the Products for which Supplier is approved, b) the
approved Productspecification, and c) the specific facility (ies) approved to
manufacture the product. Supplier’s acceptance of the Approval and these General
Terms And Conditions shall be manifested through either (a) Supplier’s signature
on this document or (b) Supplier’s act of selling the Products for use within
the EPL System.




 
2.
Sale And Distribution – Supplier shall sell the Products within the EPL system
only to distributors approved by EPL (collectively “Approved Distributors”) who
are authorized to resell or otherwise transfer the Products to EPL restaurants.
EPL shall inform Supplier of the identity of Approved Distributors by periodic
written notification. In certain circumstances Supplier may be authorized by EPL
to sell Products within the EPL system directly to restaurants or by such other
distribution means as shall have the prior written approval of EPL. Supplier
warrants that it will not sell or otherwise transfer Products bearing the El
Pollo Loco®, Fosters Freeze®, Coca-Cola®, Dr. Pepper® or other trademarks owned
by or authorized for use by or licensed by EPL (“The Marks) trademark, logo or
other indicia of Fosters Freeze®, Dr. Pepper® or Coca-Cola® to any third party,
except as contemplated above, without the prior written authorization of
(including distribution of excess products to charitable or other organizations,
e.g. Second Harvest).




--------------------------------------------------------------------------------


 

 
3.
Specifications – As a condition to retention of Approval, Supplier shall satisfy
and comply diligently with all written quality assurance requirements of EPL, as
they may be amended from time to time in the sole discretion of EPL, including
but not limited to the EPL product specifications which have been furnished to
Supplier, the EPL Quality Assurance Policies and Procedures which have been
furnished to Supplier, and all other written quality assurance communications
from EPL (together the “Specifications”). The Products shall be manufactured,
stored and shipped by Supplier in strict compliance with all applicable federal,
state and local laws and the Specifications. Supplier recognized and
acknowledges that EPL may, from time to time, make representations to third
parties regarding the content of various EPL products. Accordingly Supplier may
not change or materially alter Product formulations or processing procedures
without EPL prior knowledge and written approval. Any deviation whatsoever by
Supplier from the Specifications may result in immediate termination of the
Approval. If the Products are to carry the EPL marks, Supplier shall not
undertake any activities which are not authorized by EPL and which are intended
or designed, directly or indirectly, to differentiate those Products produced by
Supplier from identically specified Products produced by other Suppliers for the
EPL System.




 
4.
Unapproved Products – Supplier will not knowingly sell any unapproved products
for use within the EPL System. If Supplier is advised by EPL that unapproved
products produced by Supplier are being sold by identified third parties to the
EPL System, Supplier will undertake best efforts and all commercially reasonable
necessary steps which are legally within its power to bring about a
discontinuance of this activity.




 
5.
Confidentiality – Supplier acknowledges that the Specifications are the
confidential, and proprietary information of EPL to be used by Supplier solely
for the purpose of supplying Products to the EPL System. Supplier specifically
warrants for itself, its employees and agents, that it (they) will not: (a)
disclose the Specifications (or any portion thereof) nor cause them to be
revealed to the general public not to any person, corporation or other business
association (including any of the Approved Distributors or franchisees of EPL
not specifically authorized in writing by EPL to receive them; (b) permit
disclosure of the Specifications to any of Supplier’s or its agents’ employees
except those who have a “need to know” to enable Supplier to perform its
obligations; (c) permit anyone to reproduce, copy or exhibit the Specifications
or any portion thereof or any other confidential or proprietary information
received from EPL, or (d) use the Specifications to produce the Products either
for Supplier’s own use or for sale or distribution to customers outside the EPL
System. No obligation will exist with respect to any information contained in
the Specifications which Supplier can establish through written documents was
(1) known to Supplier from a source other than EPL, or parties authorized to act
on behalf of EPL or the EPL System, prior to receipt of the Specification from
EPL or parties authorized to act on behalf of EPL or the EPL System, or (2)
substantially the same information that was previously published or became
available to third parties without restriction through no act or failure to act
on the part of Supplier, or (3) substantially the same information previously
available to Supplier from a third party having no obligation to hold such
information in confidence. If EPL or parties authorized to act on behalf of EPL
or the EPL system, provide Supplier with any information which relates to the
purchase and sale of the Products, including but not limited to Product sales
estimates, purchase expectations, geographical expansion plans and the like,
Supplier shall likewise maintain the confidentiality of such information.

 
2

--------------------------------------------------------------------------------


 

 
6.
Acceptance of Products. No member of the EPL System and no Approved Distributors
shall be under any obligation to accept the Products and shall not be deemed to
have accepted the Products until it has had reasonable opportunity to examine
them to ascertain whether they are in conformity with the Specifications.




 
7.
Title; Risk of Loss. Risk of damage to or loss of the Products shall pass to the
member of the EPL System and to Approved Distributors at the time of completion
of delivery and acceptance by such entity in accordance with the previous
paragraph.




 
8.
Inspection of Facilities – EPL shall have the right to inspect without advance
notice (a) the premises of Supplier at which the Products are produced; (b) all
of the Supplier’s facilities and equipment relating to the manufacture, storage
and delivery of the Products and all components’ and (c) the Products, prior to
their shipment to the EPL System. Neither EPL nor its employees or agents shall
be required by Supplier to execute a confidentiality agreement, waiver or other
agreement as a condition to engaging in inspections related to the Products. EPL
may engage the services of an independent inspection firm, selected in the sole
discretion of EPL, to perform these inspections. Supplier will pay the
reasonable cost of this third party inspection so long as the cost for routine
inspection does not exceed the sum of Three Thousand Dollars ($3,000.00) per
annum per individual approved location.




 
9.
Laboratory Testing – At EPL request, Supplier shall promptly submit for
analysis, samples of the Products or samples of any components of the Products
for analysis in accordance with any testing schedule established from time to
time by EPL Supplier agrees to send the samples to facilities selected in the
sole discretion of EPL, and Supplier agrees to pay the reasonable costs of any
third party laboratory testing so long as the cost for routine inspections does
not exceed the sum of Three Thousand Dollars ($3,000.00) per annum per
individual approved product per location.

 
3

--------------------------------------------------------------------------------


 

 
10.
Records Retention – For a period of at least two (2) years from the date of
shipment (or for such longer period if requested by EPL), Supplier agrees to
keep corporate records of the manufacture, storage, shipment and sale of the
Products and, upon request by EPL, to make these records available to EPL.




 
11.
Indemnification – As a condition of the Approval, Supplier will defend,
indemnify and hold harmless EPL its parents, subsidiaries, affiliates, Approved
Distributors, directors, officers, employees, representatives, system purchasing
agent(s) and EPL franchisees, of and from all claims, demands, losses, damages,
liabilities, costs and expenses, including reasonable attorneys’ fees and costs
resulting form injury, illness and/or death caused, in whole or in part, by (i)
contact with, use and/or consumption of the Products, including, without
limitation, any Product liability, strict Product liability, or any variation
thereof, (ii) failure of the Products to comply with applicable specifications’
warranties and certifications under these General Terms and Conditions unless
(and then only to the extent) such injury, illness and/or death is directly
caused by EPL, its parents, subsidiaries, affiliates, Approved Distributors, EPL
franchisees, system purchasing agent(s) or unrelated third parties. Such
indemnification obligation shall continue during the term of this Agreement with
EPL and for anytime thereafter agrees to advise Supplier if EPL receives notice
that a claim has been or will be filed with respect to a matter covered by this
indemnity and Supplier shall be given the opportunity to assume the defense
thereof. If Supplier fails to assume such defense, EPL may defend the action in
the manner it deems appropriate, and Supplier shall pay to EPL all costs,
including reasonable attorneys’ fees, incurred by EPL in effecting such defense
and any subsequent legal appeal, in addition to any sum which EPL may pay by
reason of any settlement or judgment against EPL. This right to indemnify
hereunder shall exist notwithstanding that joint or several liability may be
imposed upon EPL (or the other persons identified above) by statute, ordinance,
regulation or judicial decision.




 
12.
Insurance – Supplier will maintain, during the entire term of the
indemnification, comprehensive liability insurance, including Product liability
coverage, in the following minimum amounts: a) Ten Million Dollars ($10,000,000)
U.S. currency per occurrence for damage, injury and/or death to persons, b) One
Million Dollars ($1,000,000) U.S. currency per occurrence for damage and/or
injury to property and c) worker’s compensation insurance as required by law.
Such coverage shall be on a date of occurrence basis. The insurance coverage
required herein shall be provided by an insurance company or companies with a
Bests rating of A-X or better who is or are reasonably acceptable to EPL.
Promptly after receipt of the Approval Letter and annually thereafter, Supplier
shall provide EPL’s Supply Chain Management Department or a successor department
with an equivalent function, with certificates of insurance evidencing such
coverage and naming EPL, its parents, subsidiaries, and affiliates as additional
named insured’s. Each certificate shall indicated that the coverage represented
thereby shall not be canceled nor modified until at least thirty (30) days prior
written notice has been given to EPL. Such insurance shall be carried during the
term of this Agreement, including extension, and for at least three (3) years
thereafter.

 
4

--------------------------------------------------------------------------------


 

 
13.
Financial Reports – At least once annually, Supplier will provide to EPL
financial information sufficient to reasonably demonstrate Supplier’s
satisfactory financial condition. Such information may include annual or
quarterly reports, bank references or other information reasonably directed
towards a description of Supplier’s current financial status. If such
information is held confidential by Supplier, release of such information may be
conditioned upon execution by EPL of a reasonable and limited confidentiality
agreement.




 
14.
Audit – During the term of this Agreement and for a period of two (2) years
after termination, Supplier’s correspondence, records and books of account
related to the supply of Products to the EPL System, shall be open to inspection
and audit by EPL during Supplier’s normal business hours.




 
15.
Product Withdrawal – If it deemed necessary at any time by either EPL or
Supplier to recall or withdraw any quantity of any Products from Approved
Distributors or from the EPL System, as a result of failure of the Products,
Supplier will comply diligently with the written Quality Assurance Product
Withdrawal Procedures established from time to time by a current copy of which
has been provided to Supplier. [See Attachment “A”]. Furthermore, Supplier will
bear all costs and expenses incurred by Supplier, EPL, any member of the EPL
System and/or any of the Approved Distributors in complying with the recall or
withdrawal procedures (including without limitation, costs of notifying
customers, customer refunds, costs of returning product, loss profits, and other
expenses incurred to meet obligation to third parties), unless (and then only to
the extent) such recall or withdrawal is solely the result of the negligence or
misconduct by Approved Distributors, agent EPL, or EPL franchisees. If Supplier
fails or reuses to promptly comply with the recall or withdrawal of the Products
upon request by EPL, EPL shall take such action as it deems necessary to recall
or withdraw the Products from the EPL System and Supplier shall obligated to
immediately reimburse EPL and the members of the EPL System for the costs and
expenses incurred by each of them.




 
16.
Product Allocation – During an emergency shortage of any Product, as announced
by EPL, or its designated representative, Supplier shall stand ready to allocate
sales of the Product within the EPL System among Approved Distributors or
otherwise, as reasonable directed by EPL, or its designated representative.

 
5

--------------------------------------------------------------------------------


 

 
17.
New Products – The manufacture, storage, shipment and/or distribution by
Supplier of any new or modified product intended for use within the EPL System
shall be directed at the sole discretion of EPL or its designated
representative, during the EPL related research, market testing and roll-out
stages of development of such product. With respect to distribution and sale
within the EPL System, EPL may, in its sole discretion, direct Supplier to
allocate sales of the new or modified product among Approved Distributors or
otherwise.




 
18.
No Gratuities – Supplier will not a) pay any gratuities, commissions or fees or
b) grant any rebates to any employee or officer of EPL his or her personal or
private benefit, or c) favor any officer or employee of EPL with gifts, travel
or entertainment of any substantial cost or value or d) enter into any business
arrangements with employees or officers of EPL which benefit them personally or
privately. If EPL employs third party inspection or testing firms, or a System
purchasing agent, Supplier agrees that these restrictions shall also apply to
the officers and employees of such firms as if they were officers and employees
of EPL.




 
19.
No Hidden Payments – Supplier has an obligation to provide fair and equitable
treatment of the EPL System as a whole. In connection with the direct or
indirect sale of the Products to the EPL System, Supplier will not pay or
procure or authorize a third party to pay and direct or indirect Product or cash
allowances, rebates, brokerage fees, finders fees, commissions or any other
consideration of any kind to any third party, including without limitation any
Approved Distributor, EPL or its employees, any EPL franchisee or their
representative or employees, or any other third party associated with the
transactions, except as explicitly provided in any purchase agreement between
the Supplier and any system purchasing agent. Supplier warrants and represents
that it has not paid, is not obligated to pay and will not pay any allowance,
rebate or fees to any third party in connection with any recommendation or
subsequent approval of Supplier as an EPL Supplier.




 
20.
Product Information – Supplier warrants that any and all “Product Information
and Nutritional Data Sheet” or “Supplier Profile” or similar information request
forms provided by EPL to Supplier have been and will in the future be completed
by Supplier accurately and to the best of Supplier’s knowledge.

 
6

--------------------------------------------------------------------------------


 

 
21.
Supplier Disclosure – Supplier, on behalf of itself and its principal officers,
warrants and represents that they presently do not own any interest, whether
direct or indirect, in any EPL franchise, in any EPL restaurant, or in any
corporation or partnership operating an EPL restaurant or in any entity leasing
real estate for the operation of an EPL restaurant. Supplier further warrants
and represents, on behalf of itself and its principal officers, that they do not
claim any right to become an EPL franchisee, to own an interest in any EPL
restaurant or in a corporation operating an EPL restaurant. Supplier warrants
and represents that during the term of this Agreement it will not knowingly
hereafter acquire, whether directly or indirectly, any interest in any EPL
restaurant, in any EPL franchise or in any entity leasing real estate for the
operation of any EPL restaurant.




 
22.
Food Warranties – Supplier warrants to EPL parents, subsidiaries, affiliates,
any System purchasing agent, Approved Distributors and its franchisees that all
food products including food articles, food ingredients and food packaging
comprising any approved Products, or any part thereof delivered, sold or
transferred to EPL, to any System purchasing agent, to any Approved Distributor
or to any EPL Restaurant hereunder (a) shall be in full compliance with either
Federal Food, Drug and Cosmetic Act )’FDCA), as amended, or the rules and
regulations promulgated from time to time by the United States Department of
Agriculture (“USDA”), or any other applicable country, federal, state or local
law, rule or regulation, as the case may be; (b) shall be manufactured, stored
and delivered in accordance with appropriate “Good Manufacturing Practices”
under the FDCA or comparable regulations of the USDA and any other applicable
country, federal, state, or local law, rule or regulation, as applicable; (c)
shall not be adulterated or misbranded within the meaning of the FDCA or USDA
and any other applicable country, federal state, or local law, rule or
regulation, as applicable; (d) shall not be a food Product which may not, under
applicable laws, rules and regulations, be introduced into interstate commerce;
and (e) shall not be a food Product adulterated or misbranded under any
applicable country, federal, state or local law, rule or regulation.




 
23.
Product Warranties – Supplier warrants to EPL its parents, subsidiaries,
affiliates, any Ssystem purchasing agent, Approved Distributors and its
franchisees that that the Products shall be merchantable, fit for their intended
purpose, pass without objection in the trade under the contract description, and
are of at least fair or average quality such that the Products shall meet or
exceed the Specifications in every respect. Supplier warrants that the Products
are labeled as required by the specification and conform to the promises or
affirmations of fact made on the containers or label if any. Supplier further
warrants to EPL that unless excluded or modified, other implied warranties may
arise from course of dealing usage or trade.




 
24.
Force Majeure. None of EPL, an Approved Distribution or any member of the EPL
System shall be liable to you in any manner because of any failure to take
delivery of or pay for the Products as a result of any cause beyond its control
such as but not limited to: acts of God; terrorist acts; governmental
intervention or restriction; import or export regulations; war; riots; strikes
or trade disputes; power failure; disease epidemics, inadequate performance or
failure of or incorrect processing by computer systems; fire; flood; default of
suppliers or sub-contractors, or breakdown of plant, machinery or vehicles.
Notwithstanding the foregoing, your liability for loss or damage to EPL’s
property in your possession or control shall not be modified by this clause.

 
7

--------------------------------------------------------------------------------


 

 
25.
Inventory and Production – Supplier shall be required to maintain adequate
service levels to its EPL customers on a day to day basis but responsibility for
decisions regarding the maintenance of inventory, the addition of new production
lines, the construction of a new plant and similar elements of Supplier’s
business shall rest entirely with the Supplier. EPL shall have no liability or
other responsibility whatsoever for loss or damage incurred by Supplier with
respect to these decisions, including but not limited to loss or damage which
may result from changes in the Specifications (though EPL will use reasonable
efforts to provide advance notice of such changes), marketing or sales plans or
projections, the introduction or deletion of EPL menu items, the termination of
the Approval pursuant to its terms, or the termination of any other agreement
between EPL and the Supplier pursuant to its terms. An exception with regard to
Supplier’s inventory decisions will exist in those instances in which written
inventory directions are issued by EPL with respect to emergency shortages or
new products and, in such case, EPL liability shall be limited to the price
allocable to the goods which are subject to the inventory direction.




 
26.
No Financial Warranty – EPL does no represent or warrant in any respect, whether
express or implied, the financial condition of any Approved Distributor, any EPL
franchisee or any other party and EPL shall have no liability to Supplier in
connection therewith.




 
27.
EPL Trademarks – Supplier shall not, without the prior written consent of EPL
use the Marks or service marks of EPL in any manner whatsoever, unless, and then
only to the extent, such use is authorized by EPL in the Specifications.




 
28.
Supplier Suspension – Supplier’s Approval may be suspended or terminated in
accordance with EPL’s Approval/Qualification Suspension Procedures, if, in the
sole judgment of EPL either, (a) any Product as produced by Supplier presents,
or is likely to present in the immediate future, an imminent health or safety
risk to consumers, to restaurant employees, to any third party or to the EPL
System in violation of the Specifications or applicable governmental health
safety or sanitation standards or (b) Supplier has repeatedly failed or refused
to comply with the Specifications.




 
29.
Termination – Supplier’s status and obligations as an Approved Supplier may be
terminated during the term of the Purchase Agreement by (a) EPL due to a
material breach by Supplier of these General Terms and Conditions, or (b)
Supplier in the event of a material change in the Specifications which
substantially affects the cost of producing the Products, or, (c) in EPL’s sole
discretion and with 60 days advance written notice to Supplier, in the event of,
the deletion of menu items from the El Pollo Loco menu.

 
8

--------------------------------------------------------------------------------


 

 
30.
Actions After Termination – Upon termination of the Supplier’s designation as an
Approved Supplier, Supplier shall not thereafter identify or represent itself as
an Approved Supplier of EPL and it shall not use the Specifications nor any of
EPL trade secrets and proprietary information for any purpose. Supplier shall
also cease to use, in any manner whatsoever, the Marks and shall return to EPL
(or at the option of EPL shall destroy) all copies of the Specifications. Upon
termination of the Supplier’s designation as an Approved Supplier, Supplier will
remain liable to EPL for any loss resulting from the unauthorized use of any
intellectual property. It is the express intention of the parties that this
liability survive the Supplier’s termination.

 

 
31.
Approval No Promise of Sale – The Approval and these General Terms And
Conditions do not constitute a commitment on the part of EPL or any Approved
Distributor or any System purchasing agent or any EPL franchisee or any other
person to purchase any Products from Supplier. The purpose of the Approval and
the General Terms and Conditions is to set forth the terms under which Supplier
may provide the Products to the EPL System.




 
32.
Governing Terms And Conditions – These General Terms And Conditions shall govern
and control any Purchase Agreement regardless of conflicting terms which may be
contained in any form or document previously or hereafter submitted by Supplier
and all such competing and conflicting terms are hereby unconditionally
rejected.




 
33.
EPL Not A Fiduciary – To the extent that EPL elect to negotiate a Purchase
Agreement with Supplier on behalf of third party Approved Distributors and
established commitments between these parties for the sale and purchase of
products, it is understood and agreed that EPL will not be acting as a fiduciary
on behalf of any such third party Approved Distributor.




 
34.
Transportation of Products – Supplier represents and warrants the following with
respect to all interstate product shipments to any Approved Distributors,
pursuant to any Purchase Agreement, which are arranged and/or paid for by
Supplier:

 
(1)
That Supplier will use duly authorized contract and/or common carriers that
comply with Surface Transportation Board (“STB”) rules and regulations and that
supplier agrees to follow and comply with any EPL specifications which may exist
with respect to the shipment of the product.


 
9

--------------------------------------------------------------------------------


 

 
(2)
That all transportation rates of common carriers selected by the Supplier to
perform such movements to EPL or an Approved Distributor are published and on
file with the STB and have become effective prior to the tender of such
shipments to those carriers; and

 
(3)
That the contract carriage rates of contract carriages selected by Supplier to
effectuate such hauls to EPL or an Approved Distributor are commemorated in
bilateral written transportation contracts between Supplier and those contract
carriers wherein Supplier has committed itself to tender a series of shipments
during the term of each such contact and the contract carriers have agreed
either to dedicate equipment to the needs of the Supplier or to render the
specialized carriage services identified in the body of those contracts.
Supplier shall indemnify and hold harmless EPL and each Approved Distributor
from any and all claims, suits or liabilities, including attorney’s fees,
arising out of a breach of the foregoing representation and warranty.




 
35.
No Waiver – Failure of EPL to exercise any right or option given to it under
these General Terms and Conditions, or to insist upon strict compliance by
Supplier with these General Terms And Conditions shall not constitute a waiver
with respect to any other or subsequent breach, and it shall not constitute a
waiver by EPL of its right at any time thereafter to require exact and strict
compliance with these General Terms And Conditions. The rights or remedies set
forth herein are in addition to any other rights or remedies which may be
granted by law.




 
36.
Independent Contractor – Supplier acknowledges that it is an independent
contractor and is not an agent, partner, joint venture nor employee of EPL
Supplier shall have no authority to bind or otherwise obligate EPL in any manner
and Supplier shall not represent to anyone that it has a right to do so.




 
37.
Notices – All notices required hereunder shall be in writing and shall be deemed
given when delivered or deposited in the United States mail addressed, if to EPL
to the attention of Supply Chain Management, with a copy to the attention of
Steve Lash located at the same address, and if to Supplier, to the person and at
the address identified on the Approval Letter. Notice may also be given by
transmitting a facsimile to the facsimile number provided by the other party.
Either party may change its mailing address or facsimile number by giving notice
to the other party as described herein.




 
38.
Governing Law and Forum – The agreement represented by the Approval, and the
General Terms And Conditions shall be deemed made and entered into in the State
of California and shall be governed and construed under and in accordance with
the laws of the State of California. The U.S. District Court for the Central
District of California if such court lacks jurisdiction, the Superior Court of
the State of California, County of Orange, shall be the venue and exclusive
proper forum in which to adjudicate any case or controversy arising either,
directly or indirectly, under or in connection with the Approval or the General
Terms And Conditions. EPL and Supplier further agree that, in the event of
litigation arising out of or in connection with these matters, they will not
contest or challenge the jurisdiction or venue of these courts.

 
10

--------------------------------------------------------------------------------


 

 
39.
Amendments – These General Terms And Conditions may not be waived, modified or
amended unless expressly stated in writing signed by both parties.




 
40.
Severability – If any provision of the Approval Letter or the General Terms And
Conditions, or any related agreement may be construed in two ways, one of which
would render the provision illegal or otherwise voidable and unenforceable and
the other of which would render the provision valid and enforceable, such
provision shall have the meaning which renders it valid and enforceable. The
language of all provisions of these agreements shall be construed according to
its fair meaning and not strictly against EPL or Supplier. It is the intention
of the parties that the provisions of these agreements be enforced to the
fullest extent. In the event that any court shall determine that any provision
in these agreements is unenforceable as written, the parties agree that the
provision shall be amended so that it is enforceable to the fullest extent
permissible under the law. The provisions of these agreements are severable and
they shall be interpreted and enforced as if all completely invalid or
unenforceable provisions were not contained in these agreements. Partially valid
and enforceable provisions shall be enforced to the extent that they are
partially valid and enforceable.




 
41.
Survival – Any provision of these General Terms And Conditions which imposes,
whether expressly or by its nature, upon either party an obligation after
termination or expiration of the related agreement shall survive termination or
expiration thereof and be binding upon either party.




 
42.
Interpretation – Paragraph captions are used only for convenience and are in no
way to be construed as part of these General Terms and Conditions or as a
limitation of the scope of the particular paragraphs to which they refer. Words
of any gender used in these General Terms and Conditions shall include any other
gender, and words in the singular shall include the plural where the context
requires.




 
43.
Binding Effect And Assignment – These General Terms and Conditions shall be
binding upon the parties, their successors, heirs and assigns, provided that
Supplier’s rights and obligations hereunder shall not be assigned or transferred
in whole or in part by Supplier without the express written consent of EPL.

 
11

--------------------------------------------------------------------------------


 

 
44.
Integration Clause – These General Terms And Conditions shall together with the
Approval Letter, and any Commercial Agreement or Purchase Agreement between EPL
and Supplier constitute the entire agreement between EPL and Supplier with
respect to the Approval and shall, when effective supersede any and all prior
negotiations, understandings, and/or agreements, oral or written, between the
parties hereto with respect to the subject matter hereof.

 
EL POLLO LOCO, INC.,
 
a Delaware corporation
CAGLE’S INC.
           
By:
/s/ Stephen E. Lash
 
By:
/s/ Laurice O Coan
             
Name:
Stephen E. Lash
 
Name:
Laurice O. Coan
             
Title:
Director, Supply Chain
 
Title:
Director Sales Service and
   
Management
   
Marketing
 

 
Note: Attachment “A” follows: Quality Assurance Product Withdrawal Procedures


12

--------------------------------------------------------------------------------

